Opinion op the Court by
Judge Peters:
The judgment in this ease recites that it was heard on the pleadings, exhibits, and proof by oral testimony, and the production, and exhibition of the original records and journals of the boards of the General Council of the City of Louisville. But no Bill of Exceptions was filed containing the .evidence, and we are therefore unable to determine that the judgment of the court was not sustained by the evidence.
It. is a well-settled legal principle that the action of the inferior court will be presumed to be correct until the contrary is made to appear, and everything necessary to sustain the judgment will be presumed which is not inconsistent with the facts stated in the record. Vanable vs. McDonald, 4 Dana, 336; Harvey vs. Payne, 2 Met. 451.
The evidence before the inferior court may have authorized ■ the judgment, and yielding to the legal presumption in favor *329of the correctness of tbe court below we must affirm the judgment.

Mix, for appellant.


Thompson, Booth & Kline for appellee.